 

Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 1 of 30

KOKO WLEH WILSON

GEO AURORA DETENTION CENTER
3130 NORTH OAKLAND STREET
AURORA, COLORADO 80010
AXXXXXXXX

UNITED STATES DISTRICT COURT
FOR THE OHIO SOUTHERN DISTRICT

KOKO WLEH WILSON
Petitioner, Pro Se,

Vv.

WILLIAM P. BARR ,Attorney General of the
United States; KIRSTJEN M. NIELSEN, Secretary of
_ the U.S. Department of Homeland Security;
RONALD VITIELLO, Director of U.S. Immigration
and Customs Enforcement; JEFFREY D. LYNCH,
Denver Field Office Director for Enforcement and
Removal Operations, U.S. Immigration and
Customs Enforcement; JOHNNY CHOATE,
Warden, Denver Contract Detention Facility

Respondents.

 

 

Case No. 9

idudge Serge 2 19 CV 2 66%
MAGISTRATE JUDGE JOLSON
PETITION FOR WRIT OF

HABEAS CORPUS PURSUANT TO

28 U.S.C.§ 2241

Petitioner respectfully petitions this Honorable Court for writ of habeas corpus
to remedy Petitioner’s unlawful detention by Respondents, as follows:
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 2 of 30

INTRODUCTION

1. Petitioner is currently detained by Immigration and Customs Enforcement
(ICE) at the Aurora detention facility pending removal proceedings.

2. Petitioner has been detained in immigration custody for over 11 months,
Petitioners last bond hearing was on July 30, 2018 and since then no neutral
decision maker---whether a federal judge or an immigration judge--- has
conducted a hearing to re-determine whether this lengthy incaceration is
warranted based on danger or flight risk, the only two permissible bases for
immigration detention prior to entry of an executable removal order.

3. Petitioner's prolonged detention without a custody redetermination hearing
on danger and flight risk violates the Due Process Clause of the Fifth
Amendment and the Eighth Amendment’s Excessive Bail Clause.

4. Petitioner therefore respectfully requests that this Court issue a writ of
habeas corpus, determine that Petitioner’s detention is not justified because
the government has not established by clear and convincing evidence that
Petitioner presents a risk of flight or danger in light of available alternatives
to detention, and order Petitioner’s release, with appropriate conditions of
supervision if necessary, taking into account Petitioner’s ability to pay a
bond.

5. In the alternative, Petitioner requests that this Court issue a writ of habeas
corpus and order Petitioner’s release within 30 days unless Defendants
schedule a hearing before an immigration judge where: (1) to continue
detention, the government must establish by clear and convincing evidence
that Petitioner presents a risk of flight or danger, even after consideration of
alternatives to detention that could mitigate any risk that Petitioner’s
release would present; and (2) if the government cannot meet its burden,
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 3 of 30

the immigration judge orders Petitioner’s release on appropriate conditions
of supervision, taking into account Petitioner’s ability to pay a bond.

JURISDICTION AND VENUE

6. Petitioner is detained in the custody of Respondents at Aurora detention
facility.

7. Jurisdiction is proper under 28 U.S.C. §§ 1331, 2241; the Suspension Clause,
U.S. Const. art. I, §2; and 5 U.S.C.§ 702.

8. Congress has preserved judicial review of challenges to prolonged
immigration detention. See Jennings v Rodriguez, _U.S._, 2018 WL
1054878 at *7-*9 (Feb.27, 2018) (holding that 8 U.S.C. §§ 1226(e), 12512(b)
(9) do not bar review of challenges to prolonged immigration detention); see
also id. At *44 (Breyer, J.; dissenting). (“8 U.S.C. § 1252(b)(9).,....by its terms
applies only with respect to review of an order of removal”) (Internal
quotation marks and brackets omitted).

9. Section 1252(f} (1) does not repeal this Court’s authority to grant the relief
Petitioner seeks because, inter alia, Petitioner is in removal proceedings. See
8 U.S.C. § 1252(f)(1) (exempting claims by “an individual alien against whom
proceedings.....have been initiated”); Reno v. Am.-Arab Anti-Discrimination
Comm.,525 U.S. 471,482 (1999) (Section 1252(f) “does not extend to
individual cases”).

10. If Section 1252(f)(1) did bar the relief Petitioner seeks, it would violate the
Suspension Clause.
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 4 of 30

11. Even if otherwise applicable, Section 1252(f)(1) does not bar declaratory
relief.

VENUE

 

12. Venue is proper in this District under 28 U.S.C. § 1391 because at least one
Defendant is in this District, the Petitioner was previously detained in this
District, and a substantial part of the events giving rise to the claims in this
action took place in this District.

PARTIES

13. Petitioner Mr. Wilson is a non citizen currently detained by respondents
pending removal proceedings.

14, Respondent Kirsten Nielsen is the Secretary of the U.S. Department of
Homeland Security (“DHS”), an agency of the United States. She is
responsible for the administrative of the immigration laws .8 U.S.C.§1103 (a).
Secretary Nielsen is a legal custodian of Petitioner She is named in her
Official capacity.

15. Respondent WILLIIAM P. BARR is the Attorney General of the United States
and the most senior official in the U.S. Department of Justice (“DOJ”). He has
the authority to interpret the immigration laws and adjudicate removal
cases. The Attorney General delegates this responsibility to the Executive
Office for Immigration Review (“EOIR”), which administers the immigration
courts and the Board of immigration Appeals (“BIA”). He is named in his
official capacity.
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 5 of 30

16. Respondent Jeffrey D.Lynch Denver Field Office Director responsible for the
Field Office of ICE with administrative jurisdiction over petitioner’s case. He
is a legal custodian of petitioners and is named in his official capacity.

17. Respondent Johnny Choate, is the warden of the facility where petitioner is
held. He is a legal custodian of petitioner and is named in his official capacity.

STATEMENT OF FACTS

18. Petitioner is a noncitizen currently detained by respondents pending
immigration removal proceedings. Petitioner is pursuing the following claims
in removal proceedings: Cancellation of removal, Waiver of removal, 212(i),
and long known remedy from deportation Gabryelsky relief. (including all
claims presented, including any applications for asylum, withholding of
removal; Convention against Torture; cancellation of removal; adjustment of
status; Termination of proceedings; U VISA; T VISA; or any other
applications).

19. Petitioner has been detained in DHS custody since July 11, 2018.

20. Petitioner has been detained by ICE for more than 10 months, after his first
bond hearing in July 30, 2018 the Petitioner has not been provided a bond
redetermination hearing before a neutral decision maker whether his
prolonged detention is justified based on danger or flight risk. The nearly 10
months that the Petitioner has so far been detained have reached the point
of unreasonableness. in absolute terms the length of time is unreasonable—
it is more than 4 times the average length of detention (two times the
average when the alien chooses to appeal), and longer than the six months
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 6 of 30

the Supreme Court suggested would be unreasonable in Zadvydas. See
Zadvydas, 533 U.S. at 701.

ADDITIONAL FACTS THAT SUPPORT PETITIONER’S ENTITLEMENT TO RELIEF ARE:

 

21.Petitioner 11/19/2018 removal proceedings was defective because the lJ
failed considerably to inform him that he could apply for Cancellation of
Removal and an adjustment of status under 8 U.S.C. §1255(a) (INA
§245(a)).The requirement that the lJ inform an alien of his or her ability to
apply for relief from removal is "Mandatory” and failure to so inform the
alien [of his or her eligibility for relief from removal] is a denial of due
process that invalidates the underlying deportation proceeding see e.g.,
Moran-Enriquez v.INS, 884 F. 2d 420, 423 (9"" cir. 1989). Further the Court
stated that the change in the statute by the use of the general term “an
alien” should be given full effect because congress had the objective of
providing considerably more flexibility in the law with the 1960 amendment,
the court concluded that §245 of the Act afforded relief to immigrants as
well as non-immigrants.

22. The W failed to inform petitioner of his eligibility to seek waiver of
inadmissibility pursuant to section 212(i) of the Act. 8U.S.C. §1182(i) in
order to remain with his United States Citizen spouse.

23. This matter arises in the Ohio southern district office, which is within the
jurisdiction of the Sixth Circuit Courts of Appeals. That court has stated , “the
most important single hardship factor may be the separation of the alien
from family living in the United States, “and also,”[W]hen the BIA fails to
give considerable, if not predominant, weight to the hardship that will result
from family separation , it has abused its discretion. “Salcido-Salcido v. INS,
138 F.3d 1292, 1293 (9" cir. 1998}(citation omitted) see also Cerrillo-Perez
v.INS, 809 F.2d 1419’ 1424 (o"* cir. 1987)).(“We have stated in a series of
cases that the hardship to the alien resulting from separation from family
members may, in itself, constitute extreme hardship”)(citation omitted).
Separation of family will therefore be given the appropriate weight under
the Sixth and Ninth Circuit law in the assessment of hardship factors in the
present case.
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 7 of 30

24. Petitioner seeks relief from the deportation order because of the 1J‘s failure
to advise him of his potential eligibility to adjust status and seek relief
pursuant to Matter of Gabryelsky,20 | & N. Dec. 750, 756 (B.I.A. 1993).

25. Mr. Wilson placed a “particular emphasis” on the immigration
consequences of a Plea in deciding whether or not to accept his plea
agreement, but his criminal counsel failed him considerably to advise him of
his immigration consequences. His attorney’s representation was deficient
and unreasonable. Petitioner’s decision making process was affected due to
the counsel’s deficient performance, this considerably influenced the
outcome of the plea process. Petitioner was therefore prejudiced by the
counsel Attorney James moneer Nasser deficient performance and lack of
reasonable professional advise see, Lee 137 S. Ct. at 1967 (footnote omitted);
therefore indicates that prejudice may lie where a petitioner demonstrates
that counsels deficient performance affected his decision making process,
and thus undermines confidence in the outcome of the plea process. Id. The
holding in Padilla v. Kentucky, 559 U.S; 359, 368-69, 374, 130 S. Ct. 1473, 176
L. Ed. 2d 284 (2010). Here, counsel rendered constitutionally deficient
performance where he told his client that he “did not have to worry about
immigration status since he had been in the country so long” and that he “he
has permanent resident status and so he will not be deported”. Even though
the law was clear that he would be eligible to be deported. Mr. Wilson is
prejudice based on this incorrect advise, thus his constitutional due process
right has been violated under the Fifth and Sixth Amendments of The
Constitution of the United States of America.

26. Mr. Wilson argues that remand is necessary because the BIA's refusal to
consider record evidence regarding the likelihood of future torture based on
his family affiliation was improper. The Courts agrees. CAT's implementing
regulations require the agency to consider "ali evidence relevant to the
possibility of future torture." 8 C.F.R. 1208.16(c)(3}). CAT claims must be
considered in terms of the aggregate risk of torture from all sources, and not
as separate, divisible CAT claims. Cole v. Holder, 659 F.3d 762, 775 (9th Cir.

7
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 8 of 30

2011) (stating that the consideration of the risk of torture must "take[e] into
account all possible sources of torture"). Here, Mr Wilson's lack of brief
before the BIA on his status as a criminal deportee should not be construed
as a waiver of any reliance on torture arising from family affiliation. Rather,
once Mr. Wilson appealed the J's denial of deferral of removal under CAT to
the BIA, the BIA was required to consider "all evidence relevant to the
possibility of future torture," 8 C.F.R. 1208.16(c)(3), including evidence based
on family affiliation, in keeping with the regulation requiring the agency to
evaluate a CAT claim in light of the aggregate risk of torture from all sources,
see Cole, 659 F.3d at 775. Accordingly, the Court should grant and remand on
this additional ground so that the BIA can evaluate claim for deferral of
removal under CAT by considering the aggregate risk of torture arising from
family affiliation together with the risk arising from his status as a criminal

deportee.

LEGAL BACKGROUND

27. “It is well established that the Fifth Amendment entitles aliens to due
process of law in deportation proceedings.”’ Demore v Kim, 538 U.S. 510,523
(2003) (quoting Reno v Flores, 507 U.S. 292,306(1993)). “Freedom from
imprisonment-from government custody, detention, or other forms of
physical restraint — lies at the heart of the liberty” that the due process
clause protects. Zadvydas v Davis, 533 U.S. 678, 690 (2001); see also id. at
718 (Kennedy, J., dissenting) (“Liberty under the Due Process Clause includes
protection against unlawful or arbitrary personal restraint or detention.”)
This fundamental due process protection applies to all noncitizens, including
both removable and inadmissible noncitizens. See id. at 721 ( Kennedy, J.,
dissenting) (“both removable and inadmissible aliens are entitled to be free
from detention that is arbitrary or capricious”).

28. Due process therefore requires “adequate procedural protections” to
ensure that the government’s asserted justification for physical confinement
“outweighs the individual’s constitutionally protected interest in avoiding
physical restraint.” /d. at 690 (internal quotation marks omitted). In the
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 9 of 30

immigration context, the Supreme Court has recognized only two valid
purposes for civil detention-to mitigate the risks of danger to the community
and to prevent flight. /d.; Demore, 538 U.S. at 528.

29. Following Zadvydas and Demore, every Circuit Court of Appeals to confront
the issue has found either the immigration statues or due process require a
hearing for noncitizens subject to unreasonably prolonged detention pending
removal proceedings. See Sopo v U.S. Attorney Gen., 825 F.3d 1199{11th Cir.
2016) (detention under 8 U.S.C. § 1226(c)); Reid v Donelan, 819 F. 3d 468 {1st
Cir. 2016) (8 U.S.C. § 1226(c)); Lora v Shanahan, 804 F. 3d 601 (2d Cir. 2015) {
8 U.S.C. § 1226(c)); Rodriguez v Robins(Rodriguez fil), 804 F. 3d 1060 (9th Cir,
2015) (8 U.S.C. § 1226(c) and 8 U.S.C. §1225(b)); Diop v ICE/Homeland Sec.,
656 F .3d 221 (3d Cir. 2011) (8 U.S.C. § 1226(c))}; Diouf v holder (Diouf II), 634
F. 3d 221 (3d Cir. 2011)( (8 U.S.C. § 1231(a)); Ly v Hansen, 351 F.3d 263( 6th
Cir. 2003)}( (8 U.S.C. § 1226(c)) (requiring release when mandatory detention
exceeds a reasonable period of time).

30. Recently, the Supreme Court held that the Ninth Circuit erred by
interpreting Sections 1226(c) and 1225(b) to require bond hearings as a
matter of statutory construction. Jennings v Rodriguez, U.S., 2018 WL
1054878 at *10 (Feb 27, 2018). Because the Ninth Circuit had not decided
whether the Constitution itself requires bond hearings in cases of prolonged
detention, the Court remanded for the Ninth Circuit to address the issue. /d.
at *10. The majority opinion did not express any views on the constitutional
question, and left the lower courts to address the issue in the first instance.

31. Due process requires that the government provide bond hearings to
noncitizens facing prolonged detention. “The Due Process Clause foresees
eligibility for bail as part of due process” because “[b]ail is basic to our
system of law.” /d. at *28 (Breyer, J., dissenting) {internal quotation and
citations omitted). While the Supreme Court upheld the mandatory

9
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 10 of 30

detention of a noncitizen under Section 1226(c} in Demore, it did so based on
the Petitioner’s concession of deportability and the Court understanding that
detentions under Section 1226(c) are typically “brief.” Demore, 538 U.S. at
522 n.6, 528. Where a noncitizen has been detained for a prolonged period
or is pursuing a substantial defense to removal or claim to relief, due process
requires an individualized determination that such a significant deprivation
of liberty is warranted. /d. at 532(Kennedy, J., concurring) (“individualized
determination as to his risk of flight and dangerousness” may be warranted
“if the continued detention became unreasonable or unjustified”). See also
Jackson v Indiana, 406 U.S. 715,733(1972) (detention beyond the “initial
commitment’ requires additional safeguards); McNeil v Dir., Patuxent Inst.,
407 U.S. 245, 249-50(1972) (“lesser safeguards may be appropriate” for
“short term confinement”); Hutto v Finney, 437 U.S. 678, 685-86(1978) (in
Eighth Amendment context, “the length of confinement cannot be ignored in
deciding whether [a] confinement meets constitutional standards”).

32. Consistent with this view, the federal courts have made clear that
prolonged detention pending removal proceedings without bond hearing
likely violates due process. See supra; Jennings, 2018 WL 10548878 at *37
(Breyer, J, dissenting) (“an interpretation of the statute before us that would
deny bail proceedings where detention is prolonged would likely mean that
the statute violates the constitution”). In addition, numerous Circuit and
District Courts have expressly found that the Constitution requires bond
hearings in cases of prolonged detention. See, e.g., Diop, 656 F.3d at 233;
Araujo-Cortes v Shanahan, 35 F. Supp. 3d 533, 544-50 (S.D.N.Y. 2024);
Monestime v Reilly, 704 F. Supp. 2d 453, 458-59(S.D.N.Y. 2010).

33. Although §1226(a) and §1226{c) are facially constitutional and authorize
Petitioner’s detention as a statutory matter, Petitioner’s continuing
detention must also be consistent with substantive and procedural due
process principles as they are applied to him. See Martinez v. Decker, No.18-
cv-6327(JMF), 2018 WL 5023946, at *4 (S.D.N.Y. Oct 17, 2018) (“Jennings

10
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 11 of 30

explicitly left open the question of what constitutional procedural
protections are required.”). Substantive and procedural due processes are
related but distinct concepts: “The substantive issue involves a definition of
the protected constitutional interest, as well as identification of the
conditions under which competing state interests might overweigh it. The
procedural issue concerns the minimum procedures required by the
Constitution for determining that the individual’s liberty interest actually is
outweighed in a particular instance.” Washington v Harper 494 U.S 210,220
(1990) (Internal quotations and alternations omitted).

34. It is well established (1) that “the Fifth Amendment entitles aliens to due
process of law in deportation proceedings [,]” see Demore, 538 U.S at 523
(Citation omitted), and (2) that noncitizens in such proceedings have a liberty
interest in having their detention bear a “reasonable relation to the purpose
for which” they were committed in the first place, see Zadvydas, 533 U.S at
690 (Citation omitted). “Freedom from bodily restraint has always been at
the core of the liberty protected by the Due Process Clause from arbitrary
governmental action,” and court have taken great care “ not to ‘minimize the
importance and fundamental nature’ of the individual’s right to liberty” see
Foucha v. Louisiana, 504 U.S. 71, 80 (1992)(Citations omitted). In the
immigration context, that fundamental right has limited somewhat in
recognition of Congress’s broad power to “make rules as to aliens that would
be unacceptable if applied to citizens.” Demore, 538 U.S. at 522 (citations
omitted). Santosky, 455 U.S. at 756) ... The balance of these interests, by
itself, supports imposing the greater risk of error on the Government-
Specifically, by allocating to it the burden of proof.” 2018 WL 5023946 at *3

35. Even so, Congress’s power has limits. Civil immigration detention may not,
for example, continue if it is no longer reasonably related to valid
immigration purposes, which include “ensuring the appearance of aliens at
future immigration proceedings” and protecting the community from
danger. See Zadvydas, 533 U.S at 690; see also Demore, 538 U.S at 528
(purpose of preventing flight); Diop v ICE/Homeland Sec., 656 F.3d

11
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 12 of 30

221,231(3d cir.2011) (purpose of preventing flight); abrogation on other
grounds recognized by Borbot v Warden Hudson cty. Corr. Facility, 906 F.3d
274, 278 (3d Cir.2018). Petitioner’s procedural due process is on solid
constitutional footing. Cf. Flores, 507 U.S. at 301-02 ( noting that due process
includes a substantive component “which forbids the government to infringe
on ‘fundamental’ liberty interests at all, no matter what process is provided,
unless the infringement is narrowly tailored to serve a compelling state
interest.”). There remains no doubt, that Mr. Wilson is entitled to adequate
procedural safeguards to protect his right to be free from arbitrary or
“unreasonable” civil detention. See Sajous v Decker, No. 18. CV-2447 (AJN),
2018 WL 2357266, at *10(S.D.N.Y. May 23 2018).

36. Numerous courts have addressed similar questions in the context of
prolonged immigration detention under § 1226 (a) and (c) post Jennings, and
the vast majority have concluded that the government must provide an
individualized bail hearing and prove by clear and convincing evidence that
the detention remains necessary. See e.g. Sajous,2018 WL 2357266, at *8;
Perez v Decker, No 19-CV-5279 (VEC), 2018 WL 3991497, at *6(S.D.N.Y. Aug
20, 2018); Hernandez 2018 WL 3579108, at *3; Brissett v. Decker, 324
F.Supp.3d 444, 455 (S.D.N.Y.2018); Lett v Decker, No. 18-CV-4302 (JCM), 2018
WL 4931544, at *6(S.D.N.Y. Oct 10, 2018); Dukuray v Decker, No 18-CV-
2898(VB), 2018 WL 5292130, at *5{S.D.N.Y.Oct.25,2018); Brevil, 2018 WL
5993731, at *5; Hechavarria v sessions, No. 15-CV-1058, 2018 WL 5776421, at
*8(W.D.N.Y. Nov 2,2018).

37. District Courts outside this district have distilled from the relevant case law
several factors for assessing when detention in the absence of a bond
hearing violates procedural due process: “(1) the length of time the alien has
been detained; (2) whether the alien is responsible for the delay; (3) whether
the alien has asserted defenses to removal; (4) whether the alien’s civil
immigration detention exceeds the time the alien spent in prison for crime
that rendered him removable; and (5) whether the facility for the civil

12
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 13 of 30

immigration detention is meaningfully different from penal institution for
criminal detention.” Hernandez 2018 WL 3579108, at *7(citing Sajous,2018
WL 2357266, at *10-11); see Brissett v Decker, 324 F. Supp.3d 444, 432-53
(S.D.N.Y. 2018); Perez v Decker, No.18-CV-5279(VEC}, 2018 WL 3991497, at *4
& n.10 (S.D.N.Y. Aug 20, 2018); Lett v Decker, No 18-CV-4302(JCM), 2018 WL
4931544, at *5(S.D.N.Y. Oct. 10 2018); Dukuray v Decker, No.18-CV-2898(VB),
2018 WL 5292230, at *4(S.D.N.Y. Oct 25 2018).

38. Detention without a bond hearing is unconstitutional when it exceeds six
months. See Demore, 538 U.S. at 529-30 (upholding only “brief” detentions
under section 1226(c), which last” roughly a month and half in the vast
majority of cases in which it is invoked, and about five months in the
minority of cases in which the alien chooses to appeal”); Zadvydas, 533 U.S.
at 700(“Congress previously doubted the constitutionality of detention for
more than six months”).

39. The recognition that six months is a substantial period of confinement—and
is the time after which additional process is required to support continue
incarceration—is deeply rooted in our legal tradition. With few exceptions,
“in the late18th century in America crimes triable without a jury were for the
most part punishable by no more than a six-month prison term....” Duncan v.
State of La., 391 U.S. 145, 161 & n.34 (1968). Consistent with this tradition,
the Supreme Court has found six months to be the limit of confinement for a
criminal offense that a federal court may impose without the protection
afforded by jury trial. Cheff v. Schnackenberg, 384 U.S. 373, 380 (1966)
(plurality opinion). The Court has also looked to six months as a benchmark
in other contexts involving civil detention. See McNeil v. Dir., Patuxent Inst.,
407 U.S.245, 249, 250-52 (1972) (recognizing six months as the outer limit for
confinement without individualized inquiry for civil confinement). The Court
has likewise recognized the need for bright line constitutional rules in other
areas of law. See Maryland v. Shatzer, 559 U.S 98, 110 (2010) (14 days for re-
interrogation following invocation of Miranda rights); Cty. Of Riverside v.
McLaughlin, 500 U.S. 44, 55-56 (1991)(48 hours for probable cause hearing).

13
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 14 of 30

40. Even if a bond hearing is not required after six months in every case, at a
minimum, due process requires a bond hearing after detention has become
unreasonably prolonged. See Diop, 656 F.3d at 234. Courts that apply a
reasonableness test have considered three main factors in determining
whether detention is reasonableness. First, courts have evaluated whether
the noncitizen has raised a “good faith” challenge to removal---that is
“legitimately raised” and presents “real issues.” Chavez-Alvarez v. Warden
York Cty. Prison, 783 F. 3d 469, 476 (3™. cir. 2015). Second, reasonableness
is a “function of the length of the detention, “ with detention presumptively
unreasonable if it lasts six months to a year. Id. At 477-78; accord Sopo, 825
F.3d at1217-18. Third, courts have considered the likelihood that detention
will continue pending future proceedings. Chavez-Alvarez, 783 F.3d at478
(finding detention unreasonable after ninth months of detention, when the
parties could “have reasonably predicted that Chavez- Alvarez’s appeal
would take a substantial amount of time , making his already lengthy
detention considerably longer”): Sopo, 825 F.3d at 128; Reid, 819 F. 3d at
500.

41. At a bond hearing, due process requires certain minimal protections to
ensure that a noncitizen’s detention is warranted: the government must bear
the burden of proof by clear and convincing evidence to justify continued
detention, taking into consideration available alternatives to detention; and
if government cannot meet its burden, the noncitizen’s ability to pay a bond
must be considered in determining the appropriate conditions of release.

42. To justify prolonged immigration detention, the government must bear the
burden of proof by clear and convincing evidence that the noncitizen is a
danger or flight risk. See Singh v. Holder, 638 F.3d 1196, 1203 (9"" cir.2011).
Where the Supreme Court has permitted civil detention in the other
contexts, it has relied on the fact that the Government bore the burden of
proof at least by clear and convincing evidence. See United States v. Salerno,

14
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 15 of 30

481 U.S. 739, 750, 752 {1978)( upholding pre-trial detention where “full-
blown adversary hearing, “requiring “clear and convincing evidence” and
“neutral decision maker”): Foucha v. Louisiana, 504 U.S. 71, 81-83 (1992)
(Striking down civil detention scheme that placed burden on the detainee);
Zadvydas, 533 U,.S. at 692( finding post-final-order custody review
procedures deficient because, inter alia, they placed burden on detainee).

43. The requirement that the government bear the burden of proof by clear and
convincing evidence is also supported by application of the three- factor
balancing test from the Mathews v Eldridge, 424 U.S. 319, 335(1976). First,
prolonged incarceration deprives noncitizens of a “profound” liberty interest.
See Diouf Ii, 634 F. 3d at 1091-92(9th Cir. 2011). Second, the risk of error is
great where the government is represented by trained attorneys and
detained noncitizens are often unrepresented and frequently lack English
proficiency. See Santosky v Kramer, 455 U.S. 745,763{1982) (requiring clear
and convincing evidence at parental termination proceedings because
“numerous factors combine to magnify the risk of erroneous fact finding”
including that “parents subject to termination proceedings are often poor,
uneducated ,or members of minority groups” and “[t]he State’s attorney
usually will be expert on the issues contested”). Moreover, detainees are
incarcerated in prison-like conditions that severely hamper their ability to
obtain legal assistance, gather evidence, and prepare for a bond hearing. See
infra 39. Third, placing the burden on the government imposes minimal cost
or inconvenience, as the government has access to the citizen’s immigration
records and other information that it can use to make its case for continued
detention.

44. Due process also requires consideration of alternatives to detention. The
primary purpose of immigration detention is to ensure a noncitizen’s
appearance during removal proceedings. Zadvydas, 533 U.S. at 697.
Detention is not reasonably related to this purpose if there are alternative
conditions of release that could mitigate risk of flight. See Bell v Wolfish, 441
U.S. 520.538(1979). ICE’s alternatives to detention program-the Intensive

15
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 16 of 30

Supervision Appearance Program(ISAP)-has achieved extraordinary success
in ensuring appearance at removal proceedings, reaching compliance rates
close to 100 percent. Hernandez v Sessions, 972 F .3d 976,991 (Sth Cir. 2017}
(observing that ISAP” resulted in a 99% attendance rate to all EOIR hearings
and a 95% Attendance rate at final hearings”). It follows that alternatives to
detention must be considered in determining whether prolonged
incarceration is warranted.

45. Due process likewise requires consideration of a noncitizen’s ability to pay a
bond. “Detention of an indigent ‘for inability to post money bail’ is
impermissible if the individual’s ‘appearance at trial could reasonably be
assured by one of the alternate forms of release.” Id. at 990 (quoting Pugh v
Rainwater, 572 F.2d 1053, 1058 (5th Cir. 1978} (en banc)). It follows that-in
determining the appropriate conditions of release for immigration detainees-
due process requires. “consideration of financial circumstances and
alternative conditions of release” to prevent against detention based on
poverty. /d.

46. Evidence about immigration detention and the adjudication of removal
cases provide further support for the due process right to a bond hearing in
cases of prolonged detention.

47. Each year, thousands of noncitizens are incarcerated for lengthy periods
pending the resolution of their removal proceedings. See Jennings, 2018 WL
1054878 at *27 (Breyer, J., dissenting). Among a class of immigration
detainees in the Central District of California held for at least six months
(“Rodriguez class”), the average length of detention was over a year, with
many people held far jonger. In numerous cases, noncitizens are incarcerated
for years until winning their immigration cases. /d. (identifying cases of
noncitizens detained for 813, 608, and 561 days until winning their cases).
For noncitizens who have some criminal history, their immigration detention

16
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 17 of 30

often dwarfs the time spent in criminal custody, if any. /d. (“between on-half
and two-thirds of the class served sentences less than six months”).

48. Noncitizens are detained for lengthy periods because they pursue
meritorious claims. Among the Rodriguez class, 40 percent of noncitizens
subject to Section 1226(c) won their cases and two-third of asylum seekers
subject to Section 1225 won asylum. See id. Detained noncitizens are able to
succeed at these dramatically high rates despite the challenges of litigating in
detention, particularly for the majority of detainees who lack counsel. See
Ingrid V. Eagly & Steven Shafer, A National Study of Access to Counsel in
immigration Court, 164 U. Pa. L. Rev. 1, 36 (2015) (reporting government
data showing that 86% of immigration detainees lack counsel).

49. Immigration detainees face severe hardships while incarcerated.
Immigration detainees are held in lock-down facilities, with limited freedom
of movement and access to their families: “the circumstances of their
detention are similar, so far as we can tell, to those in many prisons and
jails.” Jennings, 2018 WL 1054878 at *28 (Breyer, J., dissenting); accord
Chavez-Alvarez, 783 F.3d at 478; Ngo v. INS, 192 F.3d 390, 397-98 (3d Cir.
1999); Sopo, 825 F.3d at 1218, 1221. “and in some cases the conditions of
their confinement are inappropriately poor.” Jennings, 2018 WL 1054878 at
*28 (Breyer, J., dissenting) (citing Dept. of Homeland Security (DHS), Office of
Inspector General (OIG), DHS O/G Inspection Cites Concerns With Detainee
Treatment and Care at ICE Detention Facilities (2017) (reporting in-stances of
invasive procedures, substandard care, and mistreatment, e.g.,
indiscriminate strip searches, long waits for medical care and hygiene
products, and, in the case of one detainee, a multiday lock down for sharing
a cup of coffee with another detainee)).

50. The Immigration judge also failed to adequately consider whether
alternatives to detention could protect the community from any continued
dangerousness petitioner might pose. Obregon 2017 WL 1407889, *7

17
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 18 of 30

(critiquing the “little attention” given to whether “the least restrictive
alternative was not further incarceration”) sales, 2017 WL 56855827, at *7
(ordering immigrant released on conditions “such as ankle monitor and
reporting requirements”). Due process requires the government to show by
clear and convincing evidence that an immigrant is a flight risk or danger to
the community at the time of the bond hearing, Singh, 638 F. 3d at 1208.

“Although an alien’s criminal record is surely relevant to a bond
assessment...Criminal history alone will not always be sufficient t justify denial
of bond on the basis of dangerousness. Rather, the recency and severity of the
offenses must be considered.” Singh, 638 F.3d at 1206. {293 F. Supp. 3d
1030} Moreover, "not every criminal record would support a finding of
dangerousness. The Immigration Judge must also consider whether the
immigrant's circumstances have changed such that criminal conduct is now less
likely. Id. at 1205 ("[T]he BIA focused on Singh's prior convictions for petty theft,
receiving stolen property and substance abuse. Under a clear and convincing
evidence standard, the BIA might conclude that Singh's largely nonviolent prior
bad acts do not demonstrate a propensity for future dangerousness, in view of
evidence showing that his drug use, which was the impetus for his previous
offenses, has ceased."}. The clear and convincing evidence standard "is a high
burden and must be demonstrated in fact." Obregon, 2017 U.S. Dist. LEXIS
60552, 2017 WL 1407889, at *7; see also 2017 U.S. Dist. LEXIS 60552, [WL] at 6
(looking to the criminal court which made the underlying determination to
release the immigrant for guidance in assessing whether the Government met
its burden).

18
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 19 of 30

CLAIMS FOR RELIEF

FIRST CLAIM FOR RELIEF

VIOLATION OF THE DUE PROCESS CLAUSE OF THE FIFTH AMENDMENT TO
THE U.S. CONSTITUTION

51. Petitioner re-alleges and incorporates by reference the paragraphs above.

52. The Due Process Clause of the Fifth Amendment forbids the government
from depriving any “person” of liberty “without due process of law.” U.S.
Const. amend, V.

53. To justify Petitioner’s ongoing prolonged detention, due process requires
that the government establish, at an individualized hearing before a neutral
decision maker, that Petitioner’s detention is justified by clear and
convincing evidence of flight risk and danger, even after consideration
whether alternatives to detention could sufficiently mitigate that risk.

54. For these reasons, Petitioner's ongoing prolonged detention without a
redetermination violates due process.

SECOND CLAIM FOR RELIEF

VIOLATION OF THE EIGHTH AMENDMENT TO THE U.S. CONSTITUTION

55. Petitioner re- alleges and incorporates by reference the paragraphs above.

56. The Eighth Amendment prohibits “[e]xcessive bail.” U.S. Const. amend. VIII.

19
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 20 of 30

57. The Government's categorical denial of bail to certain noncitizens violates
the right to bail encompassed by the Eighth Amendment. See Jennings, 2018
WL 1054878 at *29 (Breyer, J, dissenting).

58. For these reasons, Petitioner’s ongoing prolonged detention without a bond
redetermination hearing violates the Eighth Amendment.

PRAYER FOR RELIEF
WHEREFORE, Petitioner respectfully requests that this Court:
1) Assume jurisdiction over this matter;

2) Issue a Writ of Habeas Corpus; hold a hearing before this Court if
warranted; determine that Petitioner’s detention is not justified because
the government has not established by clear and convincing evidence that
Petitioner presents a risk of flight or danger in light of available
alternatives to detention; and order Petitioner’s release, with appropriate
conditions of supervision if necessary, taking into account Petitioner's
ability to pay a bond.

3) In the alternative, issue a Writ of Habeas Corpus and order Petitioner’s
immediate release unless the Defendants schedule a redetermination
hearing before an Immigration Judge where: (1) to continue detention,
the government must establish by clear and convincing evidence that
Petitioner presents a risk of flight or danger, even after consideration of
alternatives to detention that would mitigate any risk that Petitioner’s
release would present; and (2) if the government cannot meet its burden,
the immigration Judge order Petitioner’s release on appropriate
conditions of supervision, taking into account Petitioner’s ability to pay
bond.

4) issue a declaration that Petitioner’s ongoing detention violates the Due
Process Clause of the Fifth Amendment and the Eighth Amendment;

20
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 21 of 30

5} Order proceedings terminated because the notice to appear in this case
failed to include the time and date of the removal proceedings, a valid
charging document was never filed. Pursuant to 8 C.F.R. §1003.14, the
failure to file a valid charging document means that the immigration court
does not have jurisdiction to initiate Petitioner’s removal proceedings.

6) Grant such further relief as the Court deems just and proper.

DATED 06/04/2019 SOD

KOKO WLEH WILSON

Petitioner, Pro se

21
 

Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 22 of 30

UNITED STATES DISTRICT COURT
FOR THE OHIO SOUTHERN DISTRICT

KOKO WLEH WILSON
Petitioner, Pro Se,

Vv.

WILLIAM P. BARR ,Attorney General of the
United States; KIRSTJEN M. NIELSEN, Secretary of
the U.S. Department of Homeland Security;
RONALD VITIELLO, Director of U.S. Immigration
and Customs Enforcement; JEFFREY D. LYNCH,
Denver Field Office Director for Enforcement and
Removal Operations, U.S. Immigration and
Customs Enforcement; JOHNNY CHOATE,
Warden, Denver Contract Detention Facility

Respondents.

 

 

Case No.

MOTION FOR APPOINTMENT
OF COUNSEL PURSUANT TO 18

U.S.C. §3006A

Petitioner KOKO WILSON has filed a petition for writ of habeas corpus
under 28 U.S.C. §2241 challenging Petitioner's indefinite detention by
Respondents. Petitioner was detained by Immigration and Customs
Enforcement (ICE) on July 11. 2018. Petitioner has remained in ICE custody
since that date. An Immigration Judge ordered Petitioner removed and
Petitioner’s removal order became final on February , 2018 but ICE has been

unable to remove Petitioner.

In Zadvydas v. Davis, the Supreme Court held that the immigration
statute 8 U.S.C. §1231(a}(6) does not allow ICE to detain a noncitizen
indefinitely while attempting to carry out removal. 533 U.S. 678, 689 (2001).
After six months of presumptively-reasonable detention, if the noncitizen

22
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 23 of 30

provides good reason to believe that removal is not reasonably foreseeable, the
burden shifts to the government to rebut that showing. /d. at 701.

Petitioner moves the Court to appoint counsel to represent Petitioner in
this case. The Court may appoint counsel in habeas action when the “interests
of justice so require.” 18 U.S.C. §3006A(a)(2){B). Here, Petitioner has a strong
chance of success on the merits because Petitioner has been held for longer that
six months since being ordered removed and petitioner’s country still refuses to
accept him. However, given the complexity of the law on immigration
detention and Petitioner’s status as a detained immigrant, Petitioner would
have great difficulty presenting the case without the assistance of counsel. For
these reasons, Petitioner respectfully requests that the Court appoint counsel.

Date:06/04/2019 Signature:

Koko wleh wilson

Petitioner, Pro se.

23
 

Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 24 of 30

KOKO WLEH WILSON

GEO AURORA DETENTION CENTER

3130 NORTH OAKLAND STREET

AURORA, COLORADO 80020 DETAINED
AXXXXXXXX

UNITED STATES DISTRICT COURT
FOR THE OHIO SOUTHERN DISTRICT

KOKO WLEH WILSON
Petitioner, Pro Se,

V.
WILLIAM P. BARR ,Attorney General of the APPLICATION TO PROCEED IN

United States; KIRSTJEN M. NIELSEN, Secretary of | INFORMA PAUPERIS
the U.S. Department of Homeland Security;
RONALD VITIELLO, Director of U.S. Immigration
and Customs Enforcement; JEFFREY D. LYNCH,
Denver Field Office Director for Enforcement and
Removal Operations, U.S. Immigration and
Customs Enforcement; JOHNNY CHOATE,
Warden, Denver Contract Detention Facility

Respondents.

 

 

APPLICATION TO PROCEED IN FORMA PAUPERIS

I, KOKO WLEH WILSON, declare under perjury that | am the petitioner in the
above entitled case and that the information | offer throughout this application

is true and correct.

| offer this application in support of my request to proceed without being
required to prepay the full amount of fees, costs or give security. | state that

24
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 25 of 30

because of my poverty | am unable to pay the costs of this action or give
security, and | believe that | am entitled to relief.

Dated this_4 Uc_day of June_2019.

Respectfull i ,

 

 

KOKO WLEH WILSON

25
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 26 of 30

KOKO WLEH WILSON

GEO AURORA DETENTION CENTER
3130 NORTH OAKLAND STREET
AURORA, COLORADO 80010

Petitioner, In Pro Se

DETAINED

IN THE UNITED STATES DISTRICT COURT
FOR THE OHIO SOUTHERN DISTRICT

In the matter of

KOKO WLEH WILSON

Petitioner, Pro Se
V.

WILLIAM P. BARR, Attorney General of
the United States; KIRSTJEN M.
NIELSEN, Secretary of the U.S.
Department of Homeland Security;
ERIC BONNAR, Field Office Director for
Enforcement and Removal
Operations, U.S. Immigration and
Customs Enforcement; JOHNNY
CHOATE, Warden, AURORA, Detention
Facility

Respondents

 

Case No.

APPLICATION TO PROCEED INFORMA
PAUPERIS

26
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 27 of 30

AFFIDAVITS IN SUPPORT OF REQUEST INFORMA PAUPERIS

1], KOKO WLEH WILSON, am the Petitioner in the above entitled case. Jn support
of my motion to proceed without being required to prepay fees or costs or give
security therefore, | State that because of poverty | am unable to pay the costs
of said proceedings or give security therefore; that | believe | am entitled to
redress. | declare that the responses which | have made below are true.

1. Are you presently employed? —No—

A. If the answer is yes, state the amount of your salary per month and
give the name and address of your employer.——NoONE —~

B. If the answer is no, state the date of last employment and amount of
salary per month which you received.

2. Have you received within the past twelve months any money from any of
the following sources?
A. Business, profession, or form of self-employment? YES No >
B. Pensions, annuities, or life insurance payments? YES No’
C. Rent payments, interest or dividends? YES o>
D. Gifts or Inheritances? YES NOD

E. Any other sources? CHES) NO

If the answer to any of the above is yes, describe each source of money
and state the amount received from each during the past twelve months.

3. Do you own any cash or do you have money in a checking or savings

account, which includes any funds in prison accounts? YES

If yes, state the total value owned.

27
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 28 of 30

4. Do you own any real estate, stock, bonds, notes, automobiles, or other

valuable property (excluding ordinary household furnishings and
clothing)? YES 0:

If the answer is yes, describe the property and state its approximate
value.

5, List the Persons who are dependent upon you for support; state your
relationship to those persons; and indicate how much you contribute

t ds thei rt.
owards their suppo _— None —

| understand that a false statement or answer to any questions in these
affidavits will subject me to penalties for perjury. | declare under penalty that
the foregoing is true and correct.
Dated: 06/04/2019

Respectfully Submitted,

 

 

KOKO WLEH WILSON

PETITIONER,PRO SE

28
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 29 of 30

CERTIFICATE OF SERVICE
STATE OF COLORADO, COUNTY OF ARAPAHOE

|! KOKO WLEH WILSON, petitioner in the attached matter, hereby certify that on
JUNE 04,2019 served the foregoing WRIT OF HABEAS CORPUS PURSUANT TO 28

U.S.C. §2241 On counsel of government , by placing a true copy thereof in a

sealed postage paid, First Class United States Mail envelope, addressed to:

Office of the Chief Counsel
U.S Department of Homeland Security
U.S. Immigration and Customs Enforcements
801 WEST SUPERIOR AVENUE
CLEVELAND, OHIO 44113.

So declared under penalty of perjury under the laws of = Ze States.

—a

/
KOKO WLEH WILSON
Petitioner, PRO SE

29
Case 1:19-cv-02069-STV Document1 Filed 06/24/19 USDC Colorado Page 30 of 30

CERTIFICATE OF SERVICE
STATE OF COLORADO, COUNTY OF ARAPAHOE

| KOKO WLEH WILSON, petitioner in the attached matter, hereby certify that on
JUNE 04,2019 served the foregoing WRIT OF HABEAS CORPUS PURSUANT TO 28
U.S.C. §2241 On counsel of government , by placing a true copy thereof in a

sealed postage paid, First Class United States Mail envelope, addressed to:

Office of the Chief Counsel
U.S Department of Homeland Security
U.S. Immigration and Customs Enforcements
Aurora Detention Center
3130 North Oakland Street
AURORA, CO 80010

So declared under penalty of perjury under the laws of r ee States.

/
KOKO WLEH WILSON

Petitioner, PRO SE

30
